DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 7-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claim 1 recites, in part, the newly amended claim language “wherein a ratio of the thickness of the outer radial portion (Tor) to a thickness of the inner portion (Tir) is from about 1:1 to about 10:1”.  Said newly amended claim language initially was recited in original dependent claim 5 that depended from both independent claim 1 and intervening dependent claim 3 (See Claims as originally filed January 11, 2019).  In the Official action mailed June 15, 2022, original dependent claim 5 was indicated to contain allowable subject matter.  However, said newly amended claim language of independent claim 1 does not contain the subject matter of intervening dependent claim 3 as originally filed.  The subject matter of intervening original dependent claim 3, along with all the subject matter of original dependent claim 5, also must be incorporated into independent claim 1.  Until independent claim 1 is amended further to incorporate the subject matter of intervening original dependent claim 3, independent claim 1, and claims 3 and 7-24 depending therefrom, will not be condition for allowance.
Due to the absence of the claimed subject matter of intervening original dependent claim 3, Applicant’s independent claim 1, and claims 3 and 7-24 depending therefrom, is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Appropriate correction is required.

Response to Arguments
Applicant’s claim amendments, see Reply to Office Action, filed August 30, 2022, with respect to the rejection of claims 1, 3 and 7-14 under 35 USC 103; rejection of claim 9 under 35 USC 103; rejection of claims 15 and 16 under 35 USC 103; and, rejection of claims 17-20 under 35 USC 103 have distinguished the claimed invention from the cited prior art of record.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 USC 112(b).
On December 8, 2022, examiner and Applicant’s representative spoke telephonically to resolve the new ground of rejection under 35 USC 112(b) presented herein.  Since that date, examiner has telephoned Applicant’s representative to learn whether the Applicant is agreeable to the course of action proposed by the examiner during the aforementioned telephone conversation.  As of the date of preparation of the present Final Official action, Applicant’s representative has not returned the examiner’s telephone call.  For this reason, examiner issues the present Final Official action to resolve the new ground of rejection under 35 USC 112(b) presented herein.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731